By the Court.

Warner, J.
delivering the opinion.
[1.] This was a bill, filed by John A. Rarden and Henrietta G. his wife, formerly Henrietta G. Ogletree, to recover certain slaves in the record mentioned. The answer of the defendant denied the marriage of the complainants. A motion was made to arrest the judgment in the Court below, on the ground, that the Jury had not found in favor of, nor against the marriage of the parties. The rule is, that verdicts are to have a reasonable intendment, and to receive a reasonable construction, and are not to be avoided unless from necessity.
[2.] Can it be reasonably inferred from the verdict in this case, that the Jury found in favor of the marriage ? The Jury find and decree, “that the complainant, Henrietta G. Rarden, (formerly Henrietta G. Ogletree,) in her own right, and for her own use, do recover of the defendant, the negro slaves, Washington, &c.” The property is claimed in the right of the wife, Henrietta G. Rarden, formerly Henrietta G. Ogletree. The Jury find their verdict in favor of Henrietta G. Rarden formerly Henrietta G. Ogletree, for her own use. If the Jury had not been satisfied as to the validity of the marriage, why did they find a verdict in favor of Henrietta G. Rarden, formerly Henrietta G. Ogletree ? If they had believed there was no marriage of the parties, the verdict would have been in favor of Henrietta G. Ogletree. Besides, the Jury not only find their verdict in favor of the complainant, in the name, as claimed by the marriage, but they have employed words, the legal effect of which, is to protect the property from the marital rights of her husband. If the Jury had not found in favor of the marriage, we think it is quite clear, the verdict would have been in favor of Henrietta G. Ogletree, without more; and not in favor of Henrietta G. Rarden, formerly Henrietta G. Ogletree, in her own right, and for her own use. What but the marriage, changed theformer name of Henrietta G. Ogletree, to *546that of Henrietta G. Rarden.? What’ but the marriage induced the Jury to employ words in. their verdict which would secure the property to her separate use, and protect it against the marital rights of her husband ? In our judgment, the legal intendment of the verdict is in favor of the marriage. Let the judgment of the Court below be- affirmed.